Citation Nr: 0424563	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee. 

3.  Entitlement to an initial compensable evaluation for 
residual scars on the occipital right side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
September 1996.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1999 rating 
decision by the Chicago, Illinois, Regional Office (RO), 
which granted service connection for patellofemoral pain 
syndrome of the right knee, patellofemoral pain syndrome of 
the left knee, and residual scars on the occipital right side 
of the head, each evaluated as 0 percent disabling, effective 
October 29, 1998.  The veteran perfected a timely appeal to 
that decision.  Jurisdiction over the case was subsequently 
transferred to the North Little Rock, Arkansas, Regional 
Office (RO).  

In a June 2003 rating decision, the veteran's service-
connected right and left knee disabilities were assigned 
separate 10 percent ratings.  Because the veteran has 
disagreed with the initial disability ratings assigned to his 
service-connected patellofemoral syndrome of the right and 
left knees, as well as the rating assigned to residual scars 
on the back of his head, all of the evidence of record must 
be considered when these claims are re-adjudicated by the RO.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record reflects that the veteran underwent examinations 
of his knees in August 2000 and May 2003.  However, both of 
those examinations were conducted without benefit of the 
claims file, as noted by the VA examiners.  The Board is of 
the opinion that, in light of VA's re-defined duty to assist 
claimants in the development of their claims, and since the 
record clearly indicates that the examiners did not have the 
opportunity to review the veteran's records prior to the 
examinations, re-examination is in order.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.). 

Regarding the veteran's claim for an initial compensable 
rating for the scars on the back of his head, the Board notes 
the scars are evaluated under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).  By regulatory 
amendment, effective August 30, 2002, changes were made to 
the schedular criteria for evaluating scars and diseases of 
the skin, including the criteria in Diagnostic Codes 7800 and 
7806.  Where the law or regulations governing a claim change 
while the claim is pending, as in the veteran's case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  In deciding such a case, a 
determination must be made whether the previous or revised 
version is more favorable to the veteran.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and only the earlier version of the regulation 
for the period prior to the effective date of the change may 
be applied.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).  

The Board further notes that the last VA examination of 
record is dated in August 2000, prior to the regulation 
changes noted above.  The Board finds that the July 2000 VA 
examination is inadequate for evaluating the veteran's 
current level of impairment, as it does not address the new 
skin criteria.  38 C.F.R. § 4.70.  In addition, as the 
aforementioned report of examination is four years old, and 
it was conducted without benefit of the claims file, a re-
examination is necessary to determine the current nature and 
severity of the veteran's skin disorder.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  See, too, 38 U.S.C.A. § 5103A(d) (West 
2003).  

As prejudice to the veteran would result if the Board were to 
proceed to adjudicate the merits of his claim for increased 
ratings for the residuals of his scars without obtaining 
further medical input, a remand is required so that the 
veteran may be scheduled for another examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
may possess additional records referable 
to his knee disorders and his scars on 
the back of his head.  The RO should 
request copies of treatment reports from 
all sources identified whose records have 
not previously been secured.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to ascertain the current nature and 
extent of the residual scars on the 
occipital right side of the head.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should utilize the 
disability evaluation examination 
worksheet for scars.  

3.  The veteran should be afforded an 
examination to determine the current 
severity of his knee disabilities.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
conducted, to include x-ray examination 
of the knees.  The examiner should state 
whether the knees exhibit pain, weakened 
movement, excess fatigability or 
incoordination and, if feasible, indicate 
the degree of additional range-of-motion 
loss due to any pain, weakened movement, 
excess fatigability or in coordination.  

4.  The RO should then readjudicate the 
claims for increased ratings for knee 
disorders and scars on the occipital 
right side of the head.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain the new rating criteria for 
skin disabilities.  An appropriate period 
of time should be allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


